DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-8, 12-15 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 21, 2020.
Applicant’s election without traverse of Group I drawn to a cell culture obtainable from CHO DG44 cells which are capable of being cultured under serum-free or protein free conditions and which express a polypeptide comprising amino acids 19 to 231 of SEQ ID NO. 2 and a polypeptide comprising amino acids 19 to 468 of SEQ ID NO 4 in the reply filed on February 21, 2020 is acknowledged. Additionally, with respect to the election of species, applicants election of the N-Glycan profile of clone I in table 3b as a single species, which in this case includes claims 1-3, 9-11, 16 and 22 in the reply filed on February 21, 2020 is acknowledged.
Status of the Claims
Claims 1-13 and 16-22 are pending.
Claims 4-8, 12-15 and 17-21 are withdrawn.
Claims 1-3, 9-11, 16 and 22 are being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-3, 9-11, 16, and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicants’ amendment of claim 1.

Claim Rejections - 35 USC § 103- Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-3, 9-11, 16, and 22 under 35 U.S.C. 103 as being unpatentable over US 2010/0266587 (hereinafter “the ‘587 publication) in view of WO 2016/070152 (hereinafter “the ‘152 publication) and Thomann et al in (Molecular Immunology 73 (2016) 69–75) is maintained.
 ‘587 teaches an anti-alpha4 integrin antibody that comprises a light chain amino acid sequence of SEQ ID NO:1 in Table 1-1, and a heavy chain amino acid sequence of SEQ ID NO:2 in Table 1-2 [0014] which are identical to the instant SEQ ID NO: 2 and 4. ‘587 further teach that the antibody is produced in mammalian hosts including dhfr- CHO cells [0143] and that the selected transformant host cells are cultured to allow for expression of the antibody heavy and light chains and intact antibody is recovered from the culture medium [0145], hence satisfying the limitation of claim 1 and 2.
‘587 teaches that for some embodiments, the antibody is glycosylated [0033] and that for antibodies that include an Fc domain, the antibody production system may be designed to synthesize antibodies in which the Fc region is glycosylated [0147].
‘587 does not teach the expressed antibody polypeptide having specific N-glycan content comprising: G0 of 1.3%, G1F of 17.14%, G2 of 0.137%, Man5 of 1.9%, Man6 of 0.133%, G0F of 48.85% and G2F of 7.367% as recited in claims 3, 9-10, 16, and 22 and does not teach a serum free or protein free culture conditions. 
‘152 teaches a cell culture medium for the production of a polypeptide such as an antibody like the instant natalizumab (abstract, claims 1, 54-61 and [0031-0032]). ‘152 further teaches that the antibody is produced in mammalian cells including CHO DG44 cells [0156, 0030] and that the cells are cultured in serum free medium and/or protein free medium [0030, 
Thomann teaches that therapeutic activity of monoclonal antibodies derived using the standard CHO manufacturing process can be modulated by the structure of Fc-glycans (abstract). Thomann further teaches an antibody polypeptide that has N-glycan content comprising: G0F of 35-59%, G1F of 24%, Man5 of 1-7%, Man6 of 0-1%, G2F of 1-9% (Table 1, page 71.) thereby satisfying the limitation of claims 3, 9-10, 16 and 22. Thomann further teach that the glycosylation pattern was verified by -UHPLC analysis (p. 71, col. 2, section 3.2, line 8-9). Thomann teaches that antibody dependent cellular cytotoxicity (ADCC) is an activity that is modulated by the structure of Fc-glycans (Page 69, line 2). Thomann further teaches that the affinity of antibodies critically depends on the detailed composition of N-linked glycans attached to the antibody and that there is a clear correlation that has been demonstrated between the levels of core fucose and the antibody dependent cellular cytotoxicity (Page 74, column 1 line 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of ‘587 and have a cell culture of CHO DG44 cells cultured in a serum free or protein free medium for the production of the monoclonal antibody as taught by ‘152 because ‘152 teaches that the antibody natalizumab can be obtained with altered or additional glycosylation patterns. Even though ‘152 does not teach the exact glycosylation pattern of the instant application, ‘152 teaches that it is possible to produce natalizumab antibody, using CHO DG44 cells in a serum free or protein free culture medium and the 
Additionally, the ordinary skilled artisan would have had a reasonable expectation of successfully combining the cited prior art teachings, because the cited references hail from the same field of endeavor, i.e. production of monoclonal antibodies with a specific glycan profile using CHO cells.

Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the '152 Publication generally relates to the recombinant expression of a polypeptide of interest in large scale cell culture in the presence of hypotaurine, GABA, and/or beta-alanine and that while natalizumab is described as a possible polypeptide of interest, various other potential polypeptides of interest, including both antibodies and other proteins, are described. Applicant further argues that a laundry list of possible host mammalian cell lines is described, such as various CHO cells, including, but not limited to, CHO DG44 and that the '152 Publication generally describes a wide variety of polypeptides of interest, host cell lines, and cell culture conditions, but does not provide any particular suggestion regarding the use of CHO DG44 cells to express natalizumab using serum-free or protein-free conditions.

The arguments presented above have been fully considered but are unpersuasive because first, the examiner made the obviousness rejection based on the combined teachings of the ‘587 publication, the ‘152 publication and Thomann and not individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to applicant's argument that ‘152 does not provide any particular suggestion regarding the use of CHO DG44 cells to express natalizumab using serum-free or protein-free conditions, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, the examiner used the ‘152 to teach that the instant natalizumab was produced 
With regards to applicants’ assertion that ‘152 discloses a laundry list of possible host mammalian cell lines is described, such as various CHO cells, including, but not limited to, CHO DG44, examiner notes that ‘152 discloses that the choice of mammalian cells consist of CHO cells, HEK cells, NSO cells, PER.C6 cells, HeLa cells, and MDCK cells and the publication narrows the choice to CHO cells (claim 30). In addition, paragraph [0156] discloses that the CHO cell line used is DG44 CHO cell line and DUXB11 CHO cell line. Indeed, when it comes to the CHO cell lines, a skilled artisan who has read ‘152 has a choice between the DG44 CHO cell line and DUXB11 CHO cell line. The argument about a laundry list of mammalian cells is therefore unpersuasive.
Applicant further argues that glycosylation pattern plays a predominant role in the biological and physical properties of proteins, such as antibodies (see the '694 Publication, paragraph [0012]) and the glycosylation pattern of an antibody can vary greatly based on the cell line used for its expression.
The arguments are not persuasive because ‘152 already discloses that the instant antibody can be produced using the instant cells and further teaches that the antibody may have altered glycosylation pattern or additional glycosylation patterns may be accomplished 
Applicant further argues that there is no hint in the cited references whatsoever that a biosimilar of natalizumab having a similar glycosylation pattern could be expressed in CHO DG44 cells. Paragraph [0133] of the '152 Publication, alleged to show methods of altering glycosylation pattern, does not include the selection of a particular cell line to provide a particular N-glycan content, but rather describes chemical or enzymatic coupling methods. Further, none of the particular examples of the '152 Publication concerns the expression of natalizumab, the use of CHO DG44 cells, or the N-glycan content of the expressed polypeptide. The '152 Publication would therefore not have made it obvious for the person of ordinary skill in the art to modify the teaching of the '587 Publication so as to arrive at the presently claimed subject matter.
The arguments above are not persuasive because the combined teachings of ‘587, ‘152 and Thomann make the instant invention obvious to a skilled artisan. ‘587 teaches the instant antibody comprising SEQ ID NOS. 2 and 4, and further teach that the antibody is produced in mammalian hosts including dhfr- CHO cells. ‘152 discloses similar teachings and discloses that the instant natalizumab was produced in mammalian cells including CHO DG44 (abstract, claims 1, 54-61 and [0031-0032, 0156, 0030]). In addition, ‘152 teaches that the cells are cultured in 

Applicant further argues that Thomann fails to compensate for the deficiencies in the '587 Publication and the '152 Publication with respect to the present claims. More particularly, Thomann does not refer to expression in CHO DG44 cells or to serum-free and protein-free conditions. Moreover, Thomann relates to the expression of a different isotope of antibody than the isotope of natalizumab. Thomann relates to expression of an IgG1 antibody, while natalizumab is an IgG4 antibody. Due to differences in N- glycosylation between IgG subclasses, a person of ordinary skill in the art would not have considered the teachings of Thomann regarding IgG1 antibodies applicable to a biosimilar of natalizumab.
The arguments above are unpersuasive because the examiner used Thomann because the references teaches producing antibodies using CHO cells with similar glycosylation patterns and gives the motivation to produce antibodies with similar glycosylation patterns. In addition, as stated supra, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) See MPEP 2143.02. 
.

Conclusion
Claims 1-3, 9-11, 16 and 22 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654